Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive to applicant’s filing of 1/23/2020. Claims 1-12 are pending and rejected.  

DETAILED ACTION
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3 -4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20200384980) in view of Burt II, et al. (US20150047917) in further view of Kiser et al (US20180048801) wherein Yu et al. teaches:
(re: cl 1) A utility vehicle comprising: a pair of front wheels (¶43-front electronic shocks; ¶52-raise front under braking; ¶61-front wheels; wheels fig.1a);
a pair of rear wheels (¶44-raise rear in ascending grade; rear wheels fig 1a);
a vehicle body frame supported by the pair of front wheels and the pair of rear wheels (fig 1b; ¶33-suspension components #140a/b/c/d; #140c/140d fig 1a; ¶33-#140c/140d fig 1a);
at least one pair of electronically controlled suspension devices connecting at least the pair of front wheels or the pair of rear wheels to the vehicle body frame (¶43-front electronic shocks; ¶52-raise front under braking; fig 1a – suspension control to all wheels from controller #120; ¶44-raise rear in ascending; #140c/140d fig 1a;);
and an electronic control unit configured to control the electronically controlled suspension devices, wherein the electronic control unit is disposed in an internal space formed between the front panel and the dash panel and is located at a higher level than a seat portion of the driver seat (suspension controller forward of driver above driver fig 1a /1b).
Burt II, et al teaches what Yu et al. lacks of:
a driver seat supported by the vehicle body frame (¶78-bucket seat; fig1separate bench seats; ¶132-#348-safety belt latch between driver and passenger seat);
a passenger seat supported by the vehicle body frame (¶78-bucket seat; fig.1separate bench seats; ¶132-#348 latch f1 between driver and passenger);
a front panel separating a vehicle exterior space formed between the pair of front wheels from a vehicle interior space in which the driver seat and the passenger seat are disposed (fig 1-panel ahead of driver compartment back of hood.);
a dash panel disposed rearward of the front panel and forward of the driver seat and the passenger seat, the dash panel comprising a driver seat region opposed to the driver seat, a passenger seat region opposed to the passenger seat (abstract-dash),
and a center region disposed between the driver seat region and the passenger seat region (¶132-#348 safety belt latch-anchor in region between driver and passenger separate bench seats);
a handle device comprising a steering shaft penetrating the driver seat region of the dash panel in a vehicle front-rear direction and a steering wheel connected to a rear end of the steering shaft (steering column going though dash fig 45).
It would have been obvious at the effective time of the invention for Yu et al. to have a driver seat supported by the vehicle frame to place the driver in a position to control the vehicle as taught by Burt II, et al..  
It would have been obvious at the effective time of the invention for Yu et al. to have a passenger seat supported by the vehicle frame to place the passenger in a safe position during travel as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to have a front panel separating a vehicle exterior space formed between the pair of front wheels from a vehicle interior space in which the driver seat and the passenger seat are disposed to isolate the occupant area from the outside environment and debris as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to a dash panel disposed rearward of the front panel and forward of the driver seat and the passenger seat, the dash panel comprising a driver seat region opposed to the driver seat, a passenger seat region opposed to the passenger seat to provide the driver with readable vehicle instrumentation driver accessible controls as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to have a region between the driver and passenger to place safety features such as seat belt anchors and latches as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to give a driver steering control in quick proximity to the dash controls and information as taught by Burt II, et al..
Yu et al. suggests: and in a vehicle width direction, the electronic control unit is located toward the driver seat region with respect to the center region (#120 fig, 1-a schematic left front of driver). 
Kiser et al teaches what Yu et al. suggest of:
and in a vehicle width direction, the electronic control unit is located toward the driver seat region with respect to the center region (10554901#125 fig 1 controller forward left of center).
It would have been obvious at the effective time of the invention for Yu et al. to place the controller left of center to shorten the wiring as taught by Kiser et al..

Yu et al. teaches:
(re:3) wherein the electronic control unit is disposed outward of the steering shaft in the vehicle width direction (suspension controller forward of driver above driver; left of steering fig. 1a /1b).

Burt II, et al teaches what Yu et al. lacks of:
(re:4) wherein the vehicle body frame comprises at least one cross member extending in the vehicle width direction in the internal space formed between the front panel and the dash panel, and the electronic control unit is secured to the cross member via a bracket (abstract - dashboard; ¶7- cross member; ¶79-#68, #32 #65 brackets; ¶127-brackets securing dash panel ¶80&83-securing brackets to cross members).
It would have been obvious at the effective time of the invention for Yu et al. to us cross members between the front and dash panel to secure the dash with space for control and instrumentation wiring as taught by Burt II, et al..

Yu et al.  teaches: 
(re:10) wherein the at least one pair of electronically controlled suspension devices comprises: a pair of front electronically controlled suspension devices connecting the pair of front wheels to the vehicle body frame (¶43-front electronic shocks; ¶52-raise front under braking; ¶61-front wheels; #140a/#140b);
and a pair of rear electronically controlled suspension devices connecting the pair of rear wheels to the vehicle body frame. (¶33; #140c/140d fig 1a).

	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20200384980) in view of Burt II, et al. (US20150047917) in further view of Kiser et al (US 20180048801) in further view of Stein (US 20180194286) wherein Yu et al. in view of Burt II, et al. in further view of Kiser et al. teaches the elements previously discussed and 

Stein teaches what Yu et al. lacks of:
(re:2) wherein the electronic control unit is disposed such that a thickness direction of the electronic control unit extends in the vehicle front-rear direction (¶93-suspension control; #110 fig, 2d forward oriented suspension controller ahead of driver wheel).
It would have been obvious at the effective time of the invention for Yu et al. to have a controller with a thickness front rear direction as electronic components take up space and cannot have zero volume so must have a thickness in all directions as taught by Stein.


	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20200384980) in view of Burt II, et al. (US20150047917) in further view of Kiser et al (US 20180048801) in further view of Rigsby et al.  (5739592) wherein Yu et al. in view of Burt II, et al. in further view of Kiser et al. teaches the elements previously discussed and 
Rigsby et al. teaches what Yu et al. lacks of:
(re:5) wherein the bracket is secured to the cross member such that the bracket projects downward from the cross member, and the electronic control unit is secured to the bracket such that a connector portion of the electronic control unit faces downward (c22L47-“plate 490 is biased in its downward position as shown in order to protect electrical connector 470 when not in use”).
It would have been obvious at the effective time of the invention for Yu et al. to secure the wiring harness to a downward facing connector to protect the connector when not in use as taught by Rigsby et al..

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20200384980) in view of Burt II, et al. (US20150047917) in further view of Kiser et al (US 20180048801) in further view of Rigsby et al.  (5739592) in further of Furuhashi et al. (5327989) wherein Yu et al. in view of Burt II, et al. in further view of Kiser et al. in further view of Rigsby et al.  teaches the elements previously discussed and 
Burt II, et al teaches what Yu et al. lacks of:
(re:6) wherein the at least one cross member comprises an upper cross member and a lower cross member, the bracket is secured to the upper cross member (¶69-#68, #32-Upper/lower cross members).
It would have been obvious at the effective time of the invention for Yu et al. to have an upper cross member to anchor the dash in a plane for a secure hold use as taught by Burt II, et al.

Furuhashi et al. teaches what Yu et al. lacks of:
and a wire harness is laid on the lower cross member, the wire harness comprising an electric wire connected to the connector portion of the electronic control unit (c5L14-17- wire on cross, member).
It would have been obvious at the effective time of the invention for Yu et al. to lay the wire harness on the lower cross member to utilize the cross member to protect wiring harness as taught by Furuhashi et al..

	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20200384980) in view of Burt II, et al. (US20150047917) in further view of Kiser et al (US 20180048801) in further view of Trudeau et al. (US 20050161891) wherein Yu et al. in view of Burt II, et al. in further view of Kiser et al. teaches the elements previously discussed and 
Trudeau et al. teaches what Yu et al. lacks of: 
(re:7) further comprising an operating switch connected to the electronic control unit and operable by a driver of the utility vehicle (¶32 #53 switch to control ride height , fig 1 wire from switch to controller).
It would have been obvious at the effective time of the invention for Yu et al. to have a driver operating switch connected to the electronic control unit to let the driver adjust the suspension as conditions change as taught by Trudeau  et al..  

Trudeau et al. teaches what Yu et al. lacks of: 
(re:8) wherein the operating switch is connected to the electronic control unit via an electric wire (¶32-#53 switch to control ride height , fig 1 wire from switch to controller )
and the operating switch is disposed in the driver seat region of the dash panel (¶32-swich in cab on display near driver with- #50 fig 3 in front suggestive of in region of dash at driver seat; ¶37-control switch controls vehicle ride height and inclination; ¶38-controller display).
It would have been obvious at the effective time of the invention for Yu et al. to have the operating switch connected to the control unit via a wire to let a driver remotely adjust the suspension from the operating position as taught by Trudeau  et al..
It would have been obvious at the effective time of the invention for Yu et al. to have the operating switch c in the driver seat region of the dash panel let a driver remotely adjust the suspension from the operating position as taught by Trudeau  et al..

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20200384980) in view of Burt II, et al. (US20150047917) in further view of Kiser et al (US 20180048801) in further view of Furuichi et al. (US20090112402) wherein Yu et al. in view of Burt II, et al. in further view of Kiser et al. teaches the elements previously discussed and 
Furuichi et al. teaches what Yu et al. lacks of:
(re:9) further comprising an electrically assisted power steering device disposed in the internal space and connected to the steering shaft, wherein the electronic control unit is disposed rearward of the electrically assisted power steering device (#8 in front of #7 Fig 1).
It would have been obvious at the effective time of the invention for Yu et al. to have an electrically assisted power steering device disposed in the internal space and connected to the steering shaft, wherein the electronic control unit is disposed rearward of the electrically assisted power steering device to have shorter wiring runs to the rear suspension as taught by Furuichi et al..

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20200384980) in view of Burt II, et al. (US20150047917) in further view of Stein (US20180194286) wherein Yu et al. teaches:
(RE:11) A utility vehicle comprising: a pair of front wheels (¶43-front electronic shocks; ¶52-raise front under braking; ¶61-front wheels; wheels fig.1a);
a pair of rear wheels (¶44-raise rear in ascending grade; rear wheels fig 1a); 
a vehicle body frame supported by the pair of front wheels and the pair of rear wheels (fig 1b; ¶33-suspension components #140a/b/c/d; #140c/140d fig 1a; ¶33-#140c/140d fig 1a);
at least one pair of electronically controlled suspension devices connecting at least the pair of front wheels or the pair of rear wheels to the vehicle body frame (¶43-front electronic shocks; ¶52-raise front under braking; fig 1a – suspension control to all wheels from controller #120; ¶44-raise rear in ascending; ¶33-suspension components #140a/b/c/d; #140c/140d fig 1a); 
and an electronic control unit configured to control the electronically controlled suspension devices (suspension controller forward of driver above driver fig. 1a /1b).
Burt II, et al teaches what Yu et al. lacks of:
a driver seat supported by the vehicle body frame (¶78-bucket seat; fig1separate bench seats; ¶132-#348-safety belt latch between driver and passenger seat); 
a passenger seat supported by the vehicle body frame (¶78-bucket seat; fig.1separate bench seats; ¶132-#348 latch f1 between driver and passenger);
a front panel separating a vehicle exterior space formed between the pair of front wheels from a vehicle interior space in which the driver seat and the passenger seat are disposed (fig 1-panel ahead of driver compartment back of hood.);
a dash panel disposed rearward of the front panel and forward of the driver seat and the passenger seat, the dash panel comprising a driver seat region opposed to the driver seat, a passenger seat region opposed to the passenger seat (abstract-dash),
and a center region disposed between the driver seat region and the passenger seat region (¶132-#348 safety belt latch-anchor in region between driver and passenger separate bench seats);
a handle device comprising a steering shaft penetrating the driver seat region of the dash panel in a vehicle front-rear direction and a steering wheel connected to a rear end of the steering shaft (steering column going though dash fig 45);
wherein the electronic control unit is disposed in an internal space formed between the front panel and the dash panel.
It would have been obvious at the effective time of the invention for Yu et al. to have a driver seat supported by the vehicle frame to place the driver in a position to control the vehicle as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to have a passenger seat supported by the vehicle frame to place the passenger in a safe position during travel as taught by Burt II, et al.. 
It would have been obvious at the effective time of the invention for Yu et al. to have a front panel separating a vehicle exterior space formed between the pair of front wheels from a vehicle interior space in which the driver seat and the passenger seat are disposed to isolate the occupant area from the outside environment and debris as taught by Burt II, et al.. 
It would have been obvious at the effective time of the invention for Yu et al. to a dash panel disposed rearward of the front panel and forward of the driver seat and the passenger seat, the dash panel comprising a driver seat region opposed to the driver seat, a passenger seat region opposed to the passenger seat to provide the driver with readable vehicle instrumentation driver accessible controls as taught by Burt II, et al.. 
It would have been obvious at the effective time of the invention for Yu et al. to have a region between the driver and passenger to place safety features such as seat belt anchors and latches as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to give a driver steering control in quick proximity to the dash controls and information as taught by Burt II, et al..
 Stein teaches what Yu et al. lacks of:
{cl2} and the electronic control unit is disposed such that a thickness direction of the electronic control unit extends in the vehicle front-rear direction (¶93-suspension control; #110 fig, 2d forward oriented suspension controller ahead of driver wheel).
It would have been obvious at the effective time of the invention for Yu et al. to have a controller with a thickness front rear direction as electronic components take up space and cannot have zero volume so must have a thickness in all directions as taught by Stein.

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US20200384980) in view of Burt II, et al. (US20150047917) wherein Yu et al. teaches:
(RE: cl12) A utility vehicle comprising: a pair of front wheels (¶43-front electronic shocks; ¶52-raise front under braking; ¶61-front wheels; wheels fig.1a); 
a pair of rear wheels (¶44-raise rear in ascending grade; rear wheels fig 1a); 
at least one pair of electronically controlled suspension devices connecting at least the pair of front wheels or the pair of rear wheels to the vehicle body frame  (¶43-front electronic shocks; ¶52-raise front under braking ; fig 1a – suspension control to all wheels from controller #120 ; ¶44-raise rear in ascending); 
and an electronic control unit configured to control the electronically controlled suspension devices, wherein the electronic control unit is located at a higher level than a seat portion of the driver seat (suspension controller forward of driver above driver fig. 1a /1b).
a vehicle body frame supported by the pair of front wheels and the pair of rear wheels (fig 1b; ¶33-suspension components #140a/b/c/d; #140c/140d fig 1a; ¶33-#140c/140d fig 1a). 
Burt II, et al teaches what Yu et al. lacks of:
a driver seat supported by the vehicle body frame (¶78-bucket seat ; fig1separate bench seats; ¶132-#348-safety belt latch between driver and passenger seat); 
a passenger seat supported by the vehicle body frame (¶78-bucket seat; fig.1separate bench seats; ¶132-#348 latch f1 between driver and passenger);
a front panel separating a vehicle exterior space formed between the pair of front wheels from a vehicle interior space in which the driver seat and the passenger seat are disposed (fig 1-panel ahead of driver compartment back of hood.);
a dash panel disposed rearward of the front panel and forward of the driver seat and the passenger seat, the dash panel comprising a driver seat region opposed to the driver seat, a passenger seat region opposed to the passenger seat (abstract-dash),
and a center region disposed between the driver seat region and the passenger seat region (¶132-#348 safety belt latch-anchor in region between driver and passenger separate bench seats);
a handle device comprising a steering shaft penetrating the driver seat region of the dash panel in a vehicle front-rear direction and a steering wheel connected to a rear end of the steering shaft (steering column going though dash fig 45).
It would have been obvious at the effective time of the invention for Yu et al. to have a driver seat supported by the vehicle frame to place the driver in a position to control the vehicle as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to have a passenger seat supported by the vehicle frame to place the passenger in a safe position during travel as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to have a front panel separating a vehicle exterior space formed between the pair of front wheels from a vehicle interior space in which the driver seat and the passenger seat are disposed to isolate the occupant area from the outside environment and debris as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to a dash panel disposed rearward of the front panel and forward of the driver seat and the passenger seat, the dash panel comprising a driver seat region opposed to the driver seat, a passenger seat region opposed to the passenger seat to provide the driver with readable vehicle instrumentation driver accessible controls as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to have a region between the driver and passenger to place safety features such as seat belt anchors and latches as taught by Burt II, et al..
It would have been obvious at the effective time of the invention for Yu et al. to give a driver steering control in quick proximity to the dash controls and information as taught by Burt II, et al..

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655